Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Loveland et al. (US 2019/0118945).
As to Claim 1, Loveland teaches a payload device for an unmanned aerial vehicle (UAV), the payload device comprising: 
a housing that couples to the UAV; a positioning receiver that wirelessly receives one or more signals and generates positioning information based on the one or more signals while the housing is coupled to the UAV (Loveland discloses a computing device coupled to a UAV in Fig 1 & 18; “The proximity sensors may also be ;
a camera, the camera capturing one or more images of a property while the housing is coupled to the UAV (Loveland, [0039, 0041, 0044, 0071, 0110, 0116]);
a memory storing instructions; and a processor, the processor executing the instructions (Loveland, [0099]), wherein execution of the instructions causes the processor to:
identify, based on the positioning data, one or more locations of the positioning receiver corresponding to capture of the one or more images of the property (Loveland discloses “a UAV may be programmed to capture images at a distance of five feet from the structure. The proximity sensors may send a signal indicating to the UAV that it has reached the target distance, five feet, and the camera may capture sensor data in response to the signal” in [0071]; see also [0120, 0143]),
generate a three-dimensional representation of the property based on the one or more images and the one or more locations (Loveland discloses “the UAV may also position itself at various altitudes and angles relative to the roof to collect oblique images at one or more heights and/or relative to each face of the roof” in [0041]; “a three-dimensional representation of the roof may be visualized on a computing device” in [0095]),
identify one or more defects in the property using the three-dimensional representation of the property (Loveland discloses “to identify the height of the , and
generate a report identifying at least the one or more defects in the property (Loveland discloses “This disclosure generally relates to systems and methods for autonomous analyses, inspections, reporting, and remediation estimates for structures and other property” in [0002]; “generating patch scans with detailed analysis of defects, damage, and/or other anomalies” in [0116]; “Each damage mark may be marked and annotated based on objective severity. Color coding may be used. Information regarding the sample size, location, and severity may be textually communicated as well” in [0149]).

As to Claim 2, Loveland teaches the payload device of claim 1, wherein identifying one or more defects in the property using the three-dimensional representation of the property includes identifying a match between at least a portion of the three-dimensional representation of the property and one or more stored media assets depicting one or more known defects (Loveland discloses “the extraction of high-dimensional data from captured images (optical, infrared, and/or ultraviolet)” in [0089]; “High-dimensional data is more than mere three-dimensional image capture (i.e., more than simple stereoscopic imaging)” in [0090]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” in [0092].)
 Claim 3, Loveland teaches the payload device of claim 2, wherein execution of the instructions causes the processor to further identify one or more categories of defect that describe a first defect in the property of the one or more defects in the property by identifying that the one or more categories of defect are included in information associated with at least a first stored media asset of the one or more stored media assets, wherein identifying the match includes identifying a match between the first defect in the property and the first stored media asset, wherein generating the report includes identifying the one or more categories of defect in the report (Loveland discloses “The patch scan analysis may identify damage, assess the severity of the damage, identify colors, materials, etc… Rather, the severity of the damage may be categorized based on material type and be objectively associated with a loss of life expectancy, reduced structural integrity, water permeability, loss in insulation qualities, loss of reflective qualities, and/or an objective loss of aesthetic appeal (e.g., a percentage of pixels mismatched as compared to an undamaged portion of the roof)” in [0052]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” in [0092]; “generating patch scans with detailed analysis of defects, damage, and/or other anomalies” in [0116].)

As to Claim 4, Loveland teaches the payload device of claim 2, wherein the one or more stored media assets depicting the one or more known defects include one or more stored images depicting the one or more known defects (Loveland discloses “the system may utilize computer vision in combination with a library of images for identifying properties, characteristics of properties, problems, defects, damage, unexpected issues, and the like” in [0088]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” [0092].)

As to Claim 5, Loveland teaches the payload device of claim 2, wherein the one or more stored media assets depicting the one or more known defects include one or more stored three-dimensional models depicting the one or more known defects (Loveland discloses “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” [0092]; “The three-dimensional model 1020 may be used to explain the extent of damage and or as evidence of the accuracy of the assessment… Alternatively, a digitally rendered model of the entire structure and/or roof may be developed that includes the damage marks and/or patch scan boundaries” in [0146].)

As to Claim 6, Loveland teaches the payload device of claim 1, further comprising a range detection sensor that detects one or more distances between the UAV and one or more portions of the property, wherein generating the three-dimensional representation of the property is also based on the one or more distances (Loveland discloses “positioning the UAV a predefined distance from the surface of the roof” in [0057]; “a UAV may be programmed to capture images at a distance of five feet from the structure” in [0071]; “a loop scan may be used to take a 

Claim 10 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 11 is rejected based upon similar rationale as Claim 2.
Claim 12 is rejected based upon similar rationale as Claim 3.
Claim 13 is rejected based upon similar rationale as Claim 4.
Claim 14 is rejected based upon similar rationale as Claim 5.
Claim 15 is rejected based upon similar rationale as Claim 6.

Claim 19 recites similar limitations as claim 1 but in a computer readable storage medium form. Therefore, the same rationale used for claim 1 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Zakhor et al. (US 2009/0110267).
As to Claim 7, Loveland teaches the payload device of claim 1, wherein execution of the instructions causes the processor to further: 
generate a texture for the three-dimensional representation of the property based on the one or more images of the property (Loveland discloses “This disclosure also provides systems and methods for three-dimensional modeling, visualizing damage assessments (e.g., via patch scans of sample regions), determining roofing materials, and producing systematic and uniform remediation estimates” in [0035]; see also Fig 9, 11 and 15. Loveland doesn’t explain how to generate a texture for 3D model. Zakhor further teaches automated texture mapping system for 3D models in Abstract), and
apply the texture to the three-dimensional representation of the property, wherein identifying the one or more defects in the property uses the three-dimensional representation of the property with the texture applied (Loveland discloses “The UAV may also detect inconsistencies 930, such as a depression or bulge, in the shingles on the roof” in [0142]; “the system may compare captured images of the asphalt shingles on the roof with a library of defects in asphalt shingles to identify matching defects” in [0092]. Zakhor further teaches automated texture mapping system for 3D models in Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland with the 

Claim 16 is rejected based upon similar rationale as Claim 7.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Lee et al. (US 2018/0069838).
As to Claim 8, Loveland teaches the payload device of claim 1. The combination of Lee further teaches following limitations:
generate a key pair comprising a private key and a public key (Lee discloses “The CA issues 1173 a private key and key ID to the camera. The privacy management system downloads 1174 the public key for the camera and associates the camera's public key with the operator's account” in [0114], see also [0101]),
generate a hash digest of a first image of the one or more images (Lee discloses “These identifiers may be protected by having a hash function applied to the SceneMarks and having a chaining mechanism to chain hashes from multiple SceneMarks into a single hash. The integrity of the hash result should be protected by using a known cryptographic signature technique” in [0059]),
encrypt the hash digest using the private key, generate an encrypted digital signature that includes the hash digest encrypted using the private key
(Lee discloses “Encryption Keys that are used to encrypt any output generated by the user. These should also be encrypted by the user's unique key. In one approach, ,
verify that the first image is genuine by decrypting the encrypted digital signature using the public key to retrieve the hash digest and by verifying that the hash digest corresponds to a newly generated hash digest of the first image (Lee discloses “That is, if the encrypted SceneMark is tampered with, the decryption of the tampered SceneMark results in an inconsistency in the data in the SceneMark or in the format of the SceneMark. This inconsistency can be used to detect that the SceneMark has been tampered with.” In [0059]; see also [0102]); and transmit the public key (Lee, [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Loveland with the teaching of Lee so as to achieve more sophisticated security measures for networked sensor devices and the resulting data and more flexibility and ease in setting those security measures (Lee, [0006]).

As to Claim 9, Loveland in view of Lee teaches the payload device of claim 8, wherein execution of the instructions causes the processor to further:
encrypt metadata associated with the first image with the private key, wherein the encrypted digital signature also includes metadata (Loveland discloses 

Claim 17 is rejected based upon similar rationale as Claim 8.
Claim 18 is rejected based upon similar rationale as Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WEIMING HE/
Primary Examiner, Art Unit 2612